Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, it is unclear what is meant by “wherein the auxiliary layer increases the optical contrast of the marking”. This construction sounds like the auxiliary layer is actively increasing the optical contrast over time; however, this would be inconsistent with the Applicant’s specification. From 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 9, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2009/0236739).
Regarding independent claim 1, Chen teaches (Figs. 1, 4; para. 0016-0024) an electronic semiconductor component (120; para. 0016) with 
- a housing structure (Fig. 1; para. 0016-0018), 
- a cavity inserted into the housing structur
- an auxiliary layer (114) disposed on the base surfac
- a marking (130’) penetrating the auxiliary layer to at least the base surface of the cavity (Fig. 4; para. 0024), wherein the marking comprises an optical contrast which depends on both an optical property of the housing structure and an optical property of the auxiliary layer (the optical contrast as claimed would be inherent to the disclosure of Chen as a “visible mark” (para. 0019) relies on the concept of a difference in optical contrast in order to make it visible).
Re claim 4, Chen teaches wherein the marking penetrates the auxiliary layer in such a way that underlying regions of the housing structure are exposed (Fig. 4).
Re claim 5, Chen teaches wherein the auxiliary layer comprises ablation marks of a laser ablation process (para. 0019).
Re claim 6, Chen teaches in which the optical property is the average absorption or maximum absorption in a predetermined wavelength range. The Examiner is taking this to mean a difference in color/shade between the base surface and the auxiliary layer which the Examiner is taking to be met by disclosure of Chen due to the difference of materials between the two layers.
Re claim 9, Chen teaches in which the auxiliary layer is formed of solder mask (para. 0016) which reads on the claimed materials of resin and plastic.
Re claim 12, Chen teaches wherein the auxiliary layer is placed in the cavity by dispensing (dispensing being broad enough to read on basically any method of putting something on something else).

Regarding independent claim 15, Chen teaches (Figs. 1, 4; para. 0016-0024) an electronic semiconductor component (120; para. 0016) with 
- a housing structure (Fig. 1; para. 0016-0018), 
- a cavity inserted into the housing structur
- an auxiliary layer (114) disposed on the base surfac
- a marking (130’) penetrating the auxiliary layer to at least the base surface of the cavity (Fig. 4; para. 0024), wherein the marking comprises an optical contrast which depends on both an optical property of the housing structure and an optical property of the auxiliary layer (the optical contrast as 
- the auxiliary layer is formed with the material of the housing structure (Fig. 4).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loon (US Pub. 2008/0101034).
 Regarding independent claim 14, Loon teaches a production of an electronic semiconductor component with a housing structure (Fig. 1; para. 0017+), wherein 
- a marking is introduced into a cavity of the housing structure by means of a laser ablation process (Figs. 5, 6; para. 0042), and 
- the marking is read and processed automatically (para. 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0236739) in view of Official Notice.
Re claim 10, Chen teaches wherein the auxiliary layer comprises a solder mask which is known to be available in a variety of colors (Official Notice); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a dark grey or black appearance for aesthetic purposes.
Allowable Subject Matter
Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the housing structure and the auxiliary layer are produced in a single method step…”, in combination with other limitations.

Claims 3, 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         /ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816